Case 2:20-cv-00208-RBS-DEM Document 53 Filed 01/28/21 Page 1 of 3 PagelD# 328

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
KELLY ZAHRATKA,
Plaintiff,

Vv. Case No. 2:20cv208
U.S. BANK NATIONAL ASSOCIATION,
and

TRUSTEE SERVICES OF VIRGINIA, LLC,

Defendants.

ORDER

This matter comes before the court on Defendant Trustee Services
of Virginia, LLC’s (“Trustee Services”) converted Motion for Summary
Judgment, filed on October 22, 2020, ECF No. 36, and Defendant U.S.
Bank National Association’s (“U.S. Bank”) Motion for Judgment on the
Pleadings, filed on December 7, 2020, ECF No. 46.

Trustee Services filed a Motion to Dismiss on October 22, 2020,
seeking to dismiss Count Four of the Amended Complaint for failure
to state a claim. ECF No. 36. On December 7, 2020, U.S. Bank filed
a Motion for Judgment on the Pleadings relying on the same underlying
facts to contend that Count Three failed to state aclaim. ECF No. 46.
Plaintiff responded to both motions on December 21, 2020. ECF No. 50.

This court referred the Motion to Dismiss and Motion for

Judgment on the Pleadings to United States Magistrate Judge Douglas
Case 2:20-cv-00208-RBS-DEM Document 53 Filed 01/28/21 Page 2 of 3 PagelD# 329

E. Miller pursuant to the provisions of 28 U.S.C. § 636(b) (1) (B) and
Federal Rule of Civil Procedure 72 (b), to conduct necessary hearings,
including evidentiary hearings, if necessary, and to submit to the
undersigned district judge proposed findings of fact, if applicable,
and recommendations for the disposition of the motions. ECF
Nos. 41, 51.

In an Order issued on December 16, 2020, the court converted
Trustee Service’s Motion to Dismiss to a Motion for Summary Judgment
to consider matters outside the pleadings. ECF No. 48. The Magistrate
Judge filed the Report and Recommendation (“R&R”), ECF No. 52, on
January 8, 2021, which recommends granting Trustee Services’ Motion
for Summary Judgment, ECF No. 36, and U.S. Bank’s Motion for Judgment
on the Pleadings, ECF No. 46, and therefore dismissing with prejudice
Counts Three and Four of Plaintiff’s Complaint. See R&R at 12. As
these are the only claims remaining in the Amended Complaint, the
Magistrate Judge recommended that the court dismiss the entire case
with prejudice. Id. By copy of the R&R, the parties were advised of
their right to file written objections to the findings and
recommendations made by the Magistrate Judge. Id. at 12-13. No
objections were filed.

Accordingly, the court ADOPTS AND APPROVES IN FULL the findings
and recommendations set forth in the Magistrate Judge’s thorough and

well-reasoned R&R. ECF No. 52. The court GRANTS Defendant Trustee
2
Case 2:20-cv-00208-RBS-DEM Document 53 Filed 01/28/21 Page 3 of 3 PagelD# 330

Services’ Motion for Summary Judgment, ECF No. 36, and Defendant
U.S. Bank’s Motion for Judgment on the Pleadings, ECF No. 46. Counts
Three and Four of Plaintiff’s Amended Complaint, ECF No. 30, are
therefore DISMISSED WITH PREJUDICE. Because there are no remaining
counts in the Complaint, the case is DISMISSED WITH PREJUDICE.

The Clerk is DIRECTED to send a copy of this Order to counsel
for all parties.

IT IS SO ORDERED. — Isf
Rebecca Beach Smith

Senior United States Distri
ct Judge CRs,

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

January ag , 2021
